 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WALLEN YEP,                                         No. 2:18-cv-02716-KJM
12                       Appellant,
13           v.                                           ORDER
14    JAN P. JOHNSON,
15                       Appellee.
16

17                  On September 25, 2019, the court issued an order to show cause why debtor-

18   appellant Wallen Yep’s bankruptcy appeal should not be dismissed for failure to prosecute and

19   failure to comply with the Federal Rules of Bankruptcy Procedure. See Order to Show Cause,

20   ECF No. 4. The order stated Yep had 21 days to file a response, and that his failure to respond to

21   the order would result in dismissal of his appeal.

22                  The clerk of court served the order on Yep’s address on file with the court and it

23   was returned as undeliverable on October 7, 2019. It is Yep’s duty to keep the court advised as to

24   his current mailing address. E.D. Cal. L.R. 183(b). The sixty-three days allowed under Local

25   Rule 183(b) have now elapsed. Accordingly, the court now DISMISSES debtor-appellant’s

26   action without prejudice for failure to prosecute.

27                  IT IS SO ORDERED

28   DATED: February 11, 2020.
                                                          1
